DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-23 are pending. Claims 1-12 are the subject of this NON-FINAL Office Action. Claims 13-23 have been withdrawn. This is the first action on the merits.
	
Election/Restriction
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 10/27/2022 is acknowledged. The restriction requirement is still deemed proper and is therefore made FINAL. Claims 13-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Objections to the Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
250, mentioned in paragraph 0123 discussing Fig. 4, referring to longer and shorter fragments created upon cleaving.
560, mentioned in paragraph 0125 discussing Fig. 5, referring to transposons of a second type including a second type of adapter.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objections to the Specification
The disclosure is objected to because of the following informalities:
In paragraph 0123, reference sign 250 refers to both longer and shorter fragments.
In paragraph 0134, “tranches” should be changed to “trenches.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear whether “the adapters added to the complementary ends are not connected together” refers to the adapters being added to either side of the polynucleotide are not connected to each other, or if the adapters on one end of the polynucleotide are not connected together.
Similarly, for claim 4, it is unclear whether “the adapters added to the complementary ends are connected together” refers to the being added to either side of the polynucleotide are connected to each other, or if the adapters on one end of the polynucleotide are connected together.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5-7, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et. al (US 8,709,717 B2, cited on the IDS filed 06/25/2021) in view of Gormley et. al. (US 2015/0284714 A1, cited on the IDS filed 11/18/2021).
Regarding claim 1, Gunderson teaches a nucleic acid stretched over a substrate having a plurality of cleavage regions separated by relatively consistent distances, cleaving the linearly stretched nucleic acid, and collecting the resulting fragments (col. 1, lines 41-49). Gunderson additionally teaches the cleavage regions may be comprised of a nuclease (col. 2, lines 7-10).
Gunderson does not teach the cleavage regions being composed of transposases, nor does Gunderson teach the separation of the nucleic acids based on size. Gunderson does teach that precise estimates of the insert size in the nucleic acid libraries made during sample preparation is important for paired-end sequencing analysis (col. 1, lines 27-32).
Gormley teaches transposomes, comprised of a transposase, mounted to a surface (Fig. 1A, par. 0005). A double-stranded DNA molecule is attached to the surface and fragmented (Fig. 1A, par. 0005). The transposomes can be distributed on a patterned surface such as in an x-y format in rows and columns, or in a repeating arrangement of features (par. 0056). Gormley further teaches the length of the fragments can be varied by changing the density of the transposomes on the surface (par. 0062). Gormley also teaches that size selection fractionation is commonly required as an additional step in standard solution-based tagmentation (par. 0103).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cleavages regions comprised of a nuclease as taught by Gunderson with the transposases as taught by Gormley. Gormley teaches transposases on a surface may be used to fragment a nucleic acid, thus it would have been obvious to use cleavage regions comprised of transposases as the results of the substitution are predictable in that the nucleic acid is cleaved.
Additionally, it would have been obvious to one of ordinary skill in the art to follow the fragmentation of the nucleic acid with a size separation, as Gormley teaches that size selection fractionation was known in the art, and Gunderson teaches that precise estimates of the insert size in the nucleic acid libraries made during sample preparation is important for paired-end sequencing analysis as it reduces the computational requirements for mapping sequence fragments back to the genome (col. 1, lines 27-32).

Regarding claim 2 and 5-7, Gormley additionally teaches adapters can be added to the ends of the fragments during the cleaving process (par. 0032). The cleavage regions can alternate between two types of cleavage regions, each comprised of a different type of adapter (par. 0105, Fig. 9).

Regarding claims 8-10, Gunderson teaches the substrates may be patterned, and the pattern can comprise one or more cleavage regions on the substrate (pg. 18, col. 9, lines 51-57). Gunderson further teaches the surface can be contoured with features such as wells, depressions, pillars, ridges, or channels (pg. 18, col. 10, lines 9-12). 


Claim(s) 3, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson in view of Gormley as applied to claims 1 and 2 above, and further in view of Crawford et. al. (US 2017/0204457 A1, cited on the IDS filed 11/18/2021).
For the purposes of examination, claims 3 and 4 will be interpreted to mean the adaptors on the same end of the polynucleotide are either connected to each other or not connected to each other.
Gormley does not teach the whether the adapters are connected to each other or not connected to each other, and does not teach that the adapters comprise a hairpin loop. Gormley does teach the adapters are added via a tagmentation process, and the adapters are added to the 5’ ends of both strands of duplex fragments (par. 0031).
Crawford teaches that adapters added by a transposase may be a Y adapter or a hairpin loop adapter (par. 0280).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the adapters taught by Gormley with the adapters taught by Crawford, as Crawford teaches these types of adapters can be attached through the use of transposases.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson in view of Gormley as applied to claim 1 above, and further in view of Koota et. al. (Langmuir, 23, 2007).
Gunderson teaches the nucleic acid is stretched using a molecular combing technique (col. 1, lines 53-55), but does not teach a bi-directional molecular combing technique. 
Koota teaches a second adsorption-combing step with the flow direction at an angle to the original combing direction (Fig. 3; pg. 9367, left col., first par.).  This is the same language used in the specification.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a bi-directional combing technique with the method of Gunderson and Gormley as Koota teaches that additional adsorption-combing steps increases the density of DNA tethered to the surface (pg. 9367, left col., last par.). Thus, it would have been obvious to use the technique of Koota with the method of Gunderson and Gormley in order to increase the amount of polynucleotides combed on the surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randi L Beil whose telephone number is (571)272-1147. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.B./Examiner, Art Unit 1675                                                                                                                                                                                            
/AARON A PRIEST/            Primary Examiner, Art Unit 1637